[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                            May 13, 2008
                             No. 07-15267                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 05-01050-CV-2-RDP

DARRYL BOWIE,


                                                           Plaintiff-Appellant,

                                  versus

RONALD SIMS,
individually and in his official capacity
as the Receiver for the Personnel Board of
Jefferson County,
PERSONNEL BOARD OF JEFFERSON COUNTY,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                              (May 13, 2008)

Before BIRCH, HULL and WILSON, Circuit Judges.
PER CURIAM:

        Darryl Bowie filed this action against Ronald Sims and the Personnel Board

of Jefferson County (the “Board”), alleging employment discrimination in

violation of Title VII and 42 U.S.C. §§ 1981 & 1983. He appeals the district

court’s dismissal of his claims against Sims and its order granting summary

judgment in favor of the Board. After review, we affirm for the reasons set forth in

the District Court’s Memorandum Opinions of December 7, 2005 and October 29,

2007.

AFFIRMED.




                                          2